UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4556



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTJUANE GLENTO DILWORTH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-04-412)


Submitted:   November 30, 2005         Decided:     December 19, 2005


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Robert A. J. Lang, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Antjuane Glento Dilworth pled guilty to possession of a

firearm   after   having   been    convicted   of   a   felony   offense,    in

violation of 18 U.S.C. § 922(g)(1) (2000); and possession of a

firearm in furtherance of a drug trafficking crime, in violation of

18 U.S.C. § 924(c)(2000).         The district court sentenced him to a

total of 262 months’ imprisonment.

           Dilworth maintains that he was erroneously sentenced as

a career offender because one of his predicate offenses was not

punishable by imprisonment for a term exceeding one year. See U.S.

Sentencing Guidelines Manual (“USSG”) § 4B1.2(a) (2004) (defining

“crime of violence”).       Specifically, Dilworth asserts that the

district court erred in finding a 1996 breaking and entering

conviction applied as a predicate “crime of violence” conviction.

While the maximum aggravated punishment for this Class H conviction

was thirty months’ imprisonment, Dilworth notes that, based on his

criminal history, and in the absence of aggravating factors, the

maximum   sentence   he    could    have    received    was   twelve   months.

Dilworth thus maintains that his sentence could not have exceeded

a year, and that this conviction does not qualify as a “crime of

violence” for career offender purposes.

           We conclude that the district court did not err.                 See

United States v. Harp, 406 F.3d 242, 246-47 (4th Cir. 2005)

(holding that United States v. Jones, 195 F.3d 205 (4th Cir. 1999),


                                    - 2 -
is still viable after Blakely v. Washington, 124 S. Ct. 2531

(2004), and United States v. Booker, 125 S. Ct. 738 (2005), and

reaffirming that “a prior North Carolina conviction was for ‘a

crime punishable by imprisonment for a term exceeding one year’ if

any defendant charged with that crime could receive a sentence of

more than one year.” (internal citation omitted)).

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -